Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 14 of October 2022.
Claims 1, 7, 10-11, 15, and 19 have been amended.
Claim 21 has been added.
Claims 2 and 12 have been cancelled.
Claims 1, 7, 9-11, 15, and 17-21 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.  

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the amended claims aren’t directed to an abstract idea because the claimed invention receives electronic historical transaction data with specific data elements, presents and subsequently subdivides the historical transaction data into various groups in response to user input, determines various transaction value properties from the sub-groups of data, and presents the determinations to a user device. Thus, none of these claim limitations recite, or even involve, "commercial or legal interactions," or “mental processes”.  Examiner respectfully disagrees.  MPEP 2106(a)(2) examples aren’t exhaustive, yet it highlights under MPEP 2106(a)(2)(II)(B) that an offer-based price optimization, pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015) which is the goal of the invention as seen at least in [19] where it discloses “systems, methods, and computer-readable media for evaluating historical transaction data associated with recurring payments to determine a fair price score of a selected consumer. As such, the consumer is able to determine from the fair price score whether the consumer is receiving a fair price relative to a plurality of similarly situated consumers”.  Further, the claims are direct to a mental process (i.e. mentally processing data in order to make a determination or perform a judgement (i.e. whether he/she is paying a fair price for a product/service).  Consumers can gather data (i.e. prices) by visiting stores, calling services, searching online or thru periodicals, and comparing receipts with friends/family/neighbors in order to gauge whether he/she is paying a fair price for a product/service, contrary to applicant’s assertions on page 16 of Arguments/Remarks. Therefore the claims remain an abstract idea.
Applicant asserts that the claims rely on electronic communications and data exchange between disparate computing systems to retrieve historical electronic transaction data from a multitude of consumer and merchant transaction data, receive consumer input and data selections to trim or scale down the multitude of transaction data to relevant transaction data, and analyze and present certain relevant aspects of the trimmed or scaled down to an electronic device of a consumer.  Examiner respectfully disagrees.  MPEP 2106.05(g) discloses mere data gathering as insignificant extra-solution activities, see some examples below.  Further, mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. Iatric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  Lastly, the use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively. 

    PNG
    media_image1.png
    434
    1500
    media_image1.png
    Greyscale

Applicant asserts that the combination of steps recited in claims I and 11 is not well-understood, routine, or conventional in the art.  Examiner respectfully disagrees.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12.  Lastly, the Federal Circuit in Berkheimer made clear that “not every § 101 determination contains genuine disputes over the underlying facts material to the § 101 inquiry.” Berkheimer, 881 F.3d at 1368. In fact, the Federal Circuit in Berkheimer did not require evidentiary support for independent claim 1 because “[t]he limitations [of claim 1] amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components.” /d. at 1370.  Applicant has offered no persuasive argument or technical reasoning to demonstrate that the “having a payment network server retrieve select historical transaction data of a plurality of consumers, identify and present to a consumer the merchant names and MCC's associated with the retrieved data, divide the data into a smaller group based on the consumer's selection of one of the merchant names or MCC's, identify and present to a consumer's computing device merchant location data associated with the historical transaction data, divide the data into yet another smaller group based on the consumer's selection of location, determine certain transaction value properties of the defined smaller group of data, and present those transaction value properties to the consumer's computing device” recited in claim 1 involves more than well-understood, routine, and conventional computer activities, i.e., generic computer functions. Cf In re Katz Interactive Calling Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ° Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir 2018).

35 USC § 103
Applicant’s amendments to claims 1 and 11 are sufficient to overcome the 35 U.S.C. 103 rejection.   Accordingly, the previous rejection of the claims under 35 U.S.C 103 is withdrawn due to the reasons provided below.  
NOTE:  In light of applicants assertions that the previous obviousness rejection as derived by hindsight, the examiner notes that [a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.  

Allowable Subject Matter
Claims 1, 7, 9-11, 15, and 17-21  are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Kumar et. al. (U.S. Patent No. 10339548), Lazarus et. al. (U.S. Patent No. 7165037), Nix et. al. (U.S. Publication No. 20050071249) and Chambers et. al. (U.S. Publication No. 20180204232).
	Kumar describes techniques and arrangements for providing pricing information to a merchant based, at least in part, on item price information and/or transaction information received from a plurality of merchant devices associated with a plurality of other merchants, where a transaction may include a financial transaction for the acquisition of goods and/or services (referred to herein as items) that is conducted between a buyer (e.g., a customer) and a merchant, such as at a POS location. Thus, the service provider may receive transaction information for a large number of POS transactions between buyers and merchants at a plurality of POS locations for a variety of items via a GUI the user interface may provide a graphic element that indicates a lower price range and an upper price range and may indicate a recommended price or recommended price range for the particular item based on a number of factors. Such factors may include how the merchant is currently pricing other items offered by the merchant, how other merchants in the same geographic region price the particular item, how much buyers who frequent the merchant and similar merchants usually pay for the item.
	Lazarus teaches predictive modeling of consumer financial behavior, including determination of likely responses to particular marketing efforts, is provided by application of consumer transaction data to predictive models associated with merchant segments, where the merchant segments are derived from the consumer transaction data based on co-occurrences of merchants in sequences of transactions. Merchant vectors represent specific merchants, and are aligned in a vector space as a function of the degree to which the merchants co-occur more or less frequently than expected. Supervised segmentation is applied to merchant vectors to form the merchant segments. Merchant segment predictive models provide predictions of spending in each merchant segment for any particular consumer, based on previous spending by the consumer. Consumer profiles describe summary statistics of each consumer's spending in the merchant segments, and across merchant segments. 
	Nix teaches a repricing system calculates new prices for goods based on pricing data received from a plurality of sources and updates the prices of the good. In an embodiment, a pricing engine determines a market price based on the pricing data and calculates a new price for the good based on the market price and seller repricing instructions. In another embodiment, the pricing data comprises prices of used versions of the good and/or the distribution of prices of the good. In another embodiment, repricing is triggered by the elapsing of a predetermined interval of time. Using an embodiment of the invention, a seller can automatically recalibrate her prices on a regular basis.
	Chambers teaches A system for buying and selling energy, includes a user interface which receives a user input to transmit an offer to buy or sell energy, a processor, and a memory, the memory storing instructions to cause the processor to function as an energy forecaster which generates an energy forecast for a vehicle, and a transaction manager which manages a transaction based on the energy forecast and the user input.
	None of the above prior art explicitly teaches “receive , from the memory device via the storage interface, historical transaction data comprising a plurality of historical payment transactions between a plurality of account holders and a plurality of merchants, each historical payment transaction including a transaction value, a merchant name, a merchant category code, and a merchant;”, “generate a first subset of transaction data from the historical transaction data comprising selecting, from among the plurality of historical payment transactions, each historical payment transaction that meets each of the following criteria: (i) a recurring transaction, (ii) an approved transaction, and (iii) has a transaction value greater than zero (0);” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 7, 9-11, 15, and 17-21 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 9-11, 15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “a memory device for storing data; a storage interface communicatively coupled to said memory device; a communication interface communicatively coupled to a network; and a processor communicatively coupled to said storage interface, said communication interface, and said memory device, said processor programmed to: …generate a first subset of transaction data from the historical transaction data comprising selecting, from among the plurality of historical payment transactions, each historical payment transaction that meets each of the following criteria: (i) a recurring transaction, (ii) an approved transaction, and (iii) has a transaction value greater than zero (0); establish electronic communication with a consumer computing device via the communication interface; present, on a media output component of the consumer computing device via the communication interface, each of the merchant names and the merchant category codes associated with the historical payment transactions included in the first subset of transaction data; …,identify, from within the first subset of transaction data, a first grouping of the historical payment transactions that include the first selection; present…one or more of the merchant locations corresponding to the historical payment transactions included in the first grouping; identify, from within the first grouping, a second grouping of the historical payment transactions that include the second selection; generate a second subset of transaction data, the second subset of transaction data being defined by the second grouping of the historical payment transactions; determine one or more transaction value properties of the second subset of transaction data based on the transaction value of each historical payment transaction included in the second subset of transaction data; present, on the media output component of the consumer computing device via the communication interface, the one or more transaction value properties”.  Accordingly, the claim recites an abstract idea. Claim 11 recites similar limitations as Claim 1 and as disclosed, it recites an abstract idea
More specifically, claims 1 and 11 are directed to “Certain Methods Of Organizing Human Activity”, specifically “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” and “Mental Process” , specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 7, 9-10, 15, and 17-21 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
In particular, the independent claims 1 and 11 recite additional elements boldened and italicized above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional element directed to receiving/storing transaction data, and receiving selections of a merchant by a consumer via GUI reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  The claims are directed to an abstract idea. 
With respect to step 2B, examiner notes that claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements boldened and italicized above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶95-96 “It will be appreciated that the decision to implement the processor as special purpose, in dedicated and permanently configured circuitry, or as general purpose (e.g., configured by software) may be driven by cost and time considerations. Accordingly, the term "processor" or equivalents should be understood to encompass a tangible entity, be that an entity that is physically constructed, permanently configured (e.g., hardwired), or temporarily configured (e.g., programmed) to operate in a certain manner or to perform certain operations described herein. Considering embodiments in which the processor is temporarily configured (e.g., programmed), each of the processors need not be configured or instantiated at any one instance in time. For example, where the processor comprises a general-purpose processor configured using software, the general-purpose processor may be configured as respective different processors at different times. Software may accordingly configure the processor to constitute a particular hardware configuration at one instance of time and to constitute a different hardware configuration at a different instance of time”. Further, additional element for receiving/storing transaction data, and receiving selections of a merchant by a consumer via GUI do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1 and 11 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1 and 11 do not recite any additional elements beyond the abstract idea.
Claims 7, 9-10, 15, and 17-21 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        11/16/2022